DETAILED ACTION
This action is in response to claims filed 26 June 2019 for application 16/453876 filed 26 June 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US 2015/0046382) in view of Brezzo et al. (2012/0259804).

Regarding claim 1, Rangan discloses: A scalable system for recalculating, in an event-driven manner, property parameters including connectivity parameters of a neural network, the system comprises (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080], “Note that the synapses are determined based on an event and for a particular neuron.” [0084]): 
an input component that receives a time varying input signal (“One type of artificial neural network is the spiking neural network, which incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.  Spiking neural networks are based on the concept that neurons fire or "spike" at a particular time or times based on the state of the neuron, and that the time is important to neuron function.  When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received.  In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.” [0006]); 
a storage component for storing the property parameters of the neural network (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]); 
recalculating property parameters of the neural network, wherein the property parameters include connectivity among neurons of the neural network (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080])
an output component that generates output signals reflective of the calculated property parameters of the neural network and the input signal (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]).

However, Rangan does not explicitly disclose: a state machine capable of recalculating property parameters of the neural network.

Brezzo teaches: a state machine capable of recalculating property parameters of the neural network (“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

Rangan and Brezzo are both in the same field of endeavor of neural networks with pseudorandom elements. Rangan teaches a system which has parameters that can be modified by seeded pseudo random numbers. Brezzo teaches a state machine, Linear Feedback Shift Register (LFSR), for generating pseudorandom numbers in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network with pseudorandom based parameters with the state machine generated pseudorandom numbers as taught by Brezzo. One would have been motivated to use a state machine such as an LFSR as they are maximally random (Brezzo [0043]).

Regarding claim 2, Rangan discloses: The system of claim 1, wherein the state machine is capable of generating a unique identifying number for each neuron in the neural network (“For example, the connectivity patterns may be used to compute the (x,y,z) locations, particular delays and/or weights, and other parameters that are fixed or change relatively slowly.  "Plastic" parameters that change more frequently, such as certain delays and weights, may be stored in RAM.” [0078])(note: x, y, z) location would be a unique identifying number).

claim 3, Rangan does not explicitly disclose: The system of claim 1, wherein the state machine comprises a Linear Feedback Shift Register (LSFR).

Brezzo teaches: wherein the state machine comprises a Linear Feedback Shift Register (LSFR) (“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

Regarding claim 4, Rangan does not explicitly disclose: The system of claim 3, wherein the LFSR is configured to generate certain property parameters including connectivity.

Brezzo teaches: wherein the LFSR is configured to generate certain property parameters including connectivity (“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

claim 5, Rangan discloses: The system of claim 1, wherein the input component converts the received time varying input signal into a sequence of spikes (“One type of artificial neural network is the spiking neural network, which incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.  Spiking neural networks are based on the concept that neurons fire or "spike" at a particular time or times based on the state of the neuron, and that the time is important to neuron function.  When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received.  In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.” [0006]).

Regarding claim 6, Rangan discloses: The system of claim 1, wherein the state machine recalculates connectivity of a neuron currently being evaluated using a predefined initial value corresponding to the neuron currently being evaluated only when the neuron currently being evaluated fires in response to the input signal (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.” [0080], “Note that the synapses are determined based on an event and for a particular neuron.” [0084])(note: network is event driven (the synapses are determined/connectivity calculated when a neuron is triggered or fired [0083]).

Regarding claim 7, Rangan discloses: The system of claim 1, wherein the storage component includes a cache for storing predefined initial values used by the state machine for recalculating certain property parameters (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]).

Regarding claim 8, Rangan does not explicitly disclose: The system of claim 1, wherein the state machine is also used to generate a connection type for each neuron of the network.

Brezzo teaches: wherein the state machine is also used to generate a connection type for each neuron of the network (“In one embodiment, binary synapses are implemented using transposable 1-bit SRAM cells, wherein each neuron can be an excitatory or inhibitory neuron.  Each learning rule on each neuron axon and dendrite are reconfigurable as described hereinbelow.” [0034]).
claim 9, Rangan discloses: The system of claim 1, wherein the property parameters further include neural delays of each neuron in the network  (“In hardware and software models of neural networks, processing of synapse related functions can be based on synaptic type.  Synapse types may comprise non-plastic synapses (no changes of weight and delay), plastic synapses (weight may change), structural delay plastic synapses (weight and delay may change), fully plastic synapses (weight, delay and connectivity may change), and variations thereupon (e.g., delay may change, but no change in weight or connectivity).” [0041]).

Regarding claim 10, Rangan discloses: The system of claim 1, further comprises: a plurality of processing elements,… capable of calculating property parameters of a subset of neurons of the neural network (“FIG. 2 illustrates an example 200 of a processing unit (e.g., an artificial neuron 202) of a computational network (e.g., a neural system or a neural network) in accordance with certain aspects of the present disclosure.  For example, the neuron 202 may correspond to any of the neurons of levels 102 and 106 from FIG. 1.  The neuron 202 may receive multiple input signals 204.sub.1-204.sub.N (x.sub.1-x.sub.N), which may be signals external to the neural system, or signals generated by other neurons of the same neural system, or both.” [0037]).

(“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

Regarding claim 11, Rangan discloses: A computer-implemented method for recalculating network property parameters of a neural network including connectivity parameters in an event-driven manner, the method comprises (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080], “Note that the synapses are determined based on an event and for a particular neuron.” [0084]): 
initializing property parameters of the neural network (“One type of artificial neural network is the spiking neural network, which incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.  Spiking neural networks are based on the concept that neurons fire or "spike" at a particular time or times based on the state of the neuron, and that the time is important to neuron function.  When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received.  In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.” [0006]); 
receiving, at an evaluating neuron of the neural network, a neural input corresponding to a time varying input signal to the neural network (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]); 
recalculating …at least some of the property parameters of the evaluating neuron, wherein the property parameters are random but determined after initialization (“According to certain aspects, the connectivity pattern or parameters(e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.  A "growth cone" template for growth of an artificial neuron or of a class of neurons may also be stored in memory (e.g., memory for each artificial neuron or memory for at least a portion of the artificial nervous system).  Neural fanout can change dynamically depending on various factors (e.g., growth and death, neuromodulation, etc.)” [0080]);
determining whether the evaluating neuron is to generate a neural output to its target neurons in the neural network (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]); and 
if the evaluating neuron is determined to generate a neural output to its target neurons in the neural network, propagating the output of the evaluating neuron to its target neurons (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]).

However Rangan does not explicitly disclose: by a state machine of the neural network.

(“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

Regarding claim 12, Rangan discloses: The method of claim 11, wherein the property parameters of the neural network include one or more parameters of the group consisting of maximum number of neurons in the neural network, one or more random number generation seed values, neural axonal and dendritic delay values, positive connectivity strength values, negative connectivity strength values, neuron refractory period, decay rate of neural membrane potential, neuron membrane potential, and neuron membrane leakage parameter (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]).

claim 13, Rangan discloses: The method of claim 11, wherein the determining comprises: 
calculating current membrane potential of the evaluating neuron based on the neural input and the connectivity parameters of the evaluating neuron (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]); 
comparing the calculated membrane potential to a firing threshold value of the evaluating neuron (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]); and 
reporting that the evaluating neuron is to generate an output if the calculated membrane potential exceeds the firing threshold value (“Such inputs may be accumulated on the neuron membrane to charge a membrane potential.  When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).” [0030]).

Regarding claim 14, Rangan discloses: The method of claim 11, wherein the recalculating comprises: using a pseudo-random number generator with a pre-defined start value to calculate the property parameters (“According to certain aspects, the connectivity pattern or parameters(e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.  A "growth cone" template for growth of an artificial neuron or of a class of neurons may also be stored in memory (e.g., memory for each artificial neuron or memory for at least a portion of the artificial nervous system).  Neural fanout can change dynamically depending on various factors (e.g., growth and death, neuromodulation, etc.)” [0080]).

Regarding claim 15, Rangan does not explicitly disclose: The method of claim 14, wherein the pseudo-random number generator comprises a Linear Feedback Shift Register (LFSR).
Brezzo teaches: wherein the pseudo-random number generator comprises a Linear Feedback Shift Register (LFSR) (“A linear feedback shift register (LFSR) generates a new random number (e.g., pseudo random number) during every programming phase.  A comparator provides a digital signal that determines whether or not a connected synapse is updated (i.e., programmed).  This implements probabilistic updates of synapses according to the learning rule specified in the decay rate of the counter.” [0028]).

Regarding claim 16, Rangan discloses: The method of claim 11, wherein the recalculating comprises: retrieving a stored pre-defined initial value corresponding to the evaluating neuron  (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]); and calculating connectivity parameters of the evaluating neuron using the retrieved seed value  (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]).

claim 17, Rangan discloses: The method of claim 11, wherein the recalculating comprises calculating connectivity of a neuron currently being evaluated only when the neuron currently being evaluated fires in response to the input signal (“According to certain aspects, the connectivity pattern or parameters(e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.  A "growth cone" template for growth of an artificial neuron or of a class of neurons may also be stored in memory (e.g., memory for each artificial neuron or memory for at least a portion of the artificial nervous system).  Neural fanout can change dynamically depending on various factors (e.g., growth and death, neuromodulation, etc.)” [0080]).

Regarding claim 18, Rangan discloses: The method of claim 11, further comprises retrieving an initial value of the state machine for recalculating the connectivity parameters of the evaluating neuron from a cache coupled to the state machine (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.  Memory associated with an artificial neuron may store age and/or other parameters that can affect "computed" fanout connectivity directly, computed based on the connectivity pattern.” [0080]).

Regarding claim 19, Rangan discloses: The method of claim 11, further comprises: 
maintaining a list of future firing neurons, wherein the updating at each time step is conducted only on neurons identified on the list (“According to certain aspects, the connectivity pattern or parameters (e.g., function or shape parameters) used to determine the connectivity pattern may be stored in memory (e.g., memory associated with each artificial neuron).  For certain aspects, random or pseudo-random numbers with known seeds may be used to add some degree of randomness.” [0080], “Note that the synapses are determined based on an event and for a particular neuron.” [0084], “For other aspects, the event may be a prediction of activating the artificial neuron (e.g., a prediction of a spike that will occur).” [0083]) (note: network is event driven (the synapses are determined/connectivity calculated when a neuron is triggered or fired [0083]); 
for each target neuron of a neuron that fires at a current time step, comparing the current membrane potential of that target neuron to a corresponding predefined firing threshold of that target neuron (“For certain aspects, the trigger for determining the all the other artificial neurons within the 
connectivity pattern may be activation of the artificial neuron (e.g., depolarization above a threshold or an action potential).” [0092]); 
(“For certain aspects, the trigger for determining the all the other artificial neurons within the connectivity pattern may be activation of the artificial neuron (e.g., depolarization above a threshold or an action potential).” [0092]); and 
removing an identity of a target neuron from the list of future firing neurons if the current membrane potential of that target neuron is below the corresponding predefined firing threshold (“In contrast, inhibitory signals generally hyperpolarize (i.e., lower) the membrane potential Inhibitory signals, if strong enough, can counteract the sum of excitatory signals and prevent the membrane potential from reaching threshold.” [0033]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US 2015/0046382) in view of Brezzo et al. (2012/0259804) and further in view of Branstad et al. (US Patent 6976168).

Regarding claim 20, Rangan and Brezzo do not explicitly disclose: The method of claim 11, further comprises: taking sum of the state machine results to form a uniform distribution; and 
adding an offset to center the normalized distribution in calculating addresses of the target neurons.


adding an offset to center the normalized distribution in calculating addresses of the target neurons. (“wherein said portion of said message processed is selected by using a pseudorandom probabilistic function; wherein said portion of said message processed is selected by: defining a message selection percentage p; and using said pseudorandom probabilistic function, uniform over an interval [1,2L], where L=1/p and p is a message selection percentage, to determine offsets between message parts which are provided as input to said first function.” Claim 19).

Rangan, Brezzo and Branstad all teach pseudorandom elements. Rangan teaches a system which has parameters that can be modified by seeded pseudo random numbers. Brezzo teaches a state machine, Linear Feedback Shift Register (LFSR), for generating pseudorandom numbers in a neural network.  Branstad teaches a summing to form a uniform distribution and adding an offset for selection. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network with pseudorandom LFSR as taught by Rangan and Brezzo with the uniform distribution and offset for selection as taught by Branstad to yield predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 13-21, 25 and 26 of U.S. Patent No. 10,339,439. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 10,339,439
Claim 1
Claim 1
A scalable system for recalculating, in an event-driven manner, property parameters including connectivity parameters of a neural network, the system comprises: 

an input component that receives a time varying input signal; 

a storage component for storing the 
property parameters of the neural network; 

a state machine capable of recalculating property parameters of the neural network, wherein the property parameters include connectivity among neurons of the neural network; and 



an input component that receives a time varying input signal;
a state machine comprising a pseudo-random number generator with a seed value, wherein the state machine is capable of recalculating property parameters of the neural network using the seed value, wherein the property parameters include connectivity among neurons of the neural network, and wherein the connectivity is deterministically generated by the pseudo-random number generator without reference to preexisting 
a storage component containing a plurality of predefined seed values from which a particular seed value is chosen for the pseudo-random number generator, wherein the number of seed values is less than the number of property parameters to be recalculated; and
an output component that generates output signals reflective of the calculated property parameters of the neural network and the input signal.

Claim 11
Claim 16
A computer-implemented method for recalculating network property parameters of a neural network including connectivity parameters in an event-driven manner, the method comprises:
initializing property parameters of the neural network;
receiving, at an evaluating neuron of the neural network, a neural input corresponding to a time varying input signal to the neural network;
recalculating by a state machine of the neural network at least some of the property parameters of the evaluating 
determining whether the evaluating neuron is to generate a neural output to its target neurons in the neural network;
if the evaluating neuron is determined to generate a neural output to its target neurons in the neural network, propagating the output of the evaluating neuron to its target neurons.

initializing property parameters of the neural network;
receiving, at an evaluating neuron of the neural network, a neural input corresponding to a time varying input signal to the neural network;
recalculating, by a state machine comprising a pseudo-random number 
determining whether the evaluating neuron is to generate a neural output to its target neurons in the neural network; and
if the evaluating neuron is determined to generate a neural output to its target neurons in the neural network, propagating the output of the evaluating neuron to its target neurons,
wherein a particular seed value is chosen from a plurality of predefined seed values for the pseudo-random number generator, the plurality of predefined seed values being contained in a storage component, and wherein the number of seed values is less than the number of property parameters to be recalculated.




Claim 5 of the instant application is fully anticipated by claim 4 of the ‘439 patent.
Claim 6 of the instant application is fully anticipated by claim 5 of the ‘439 patent.
Claim 7 of the instant application is fully anticipated by claim 8 of the ‘439 patent.
Claim 9 of the instant application is fully anticipated by claim 13 of the ‘439 patent.
Claim 10 of the instant application is fully anticipated by claim 14 of the ‘439 patent.
Claim 12 of the instant application is fully anticipated by claim 17 of the ‘439 patent.
Claim 13 of the instant application is fully anticipated by claim 18 of the ‘439 patent.
Claims 14 and 15 of the instant application is fully anticipated by claim 16 of the ‘439 patent.
Claim 16 of the instant application is fully anticipated by claim 19 of the ‘439 patent.
Claim 17 of the instant application is fully anticipated by claim 20 of the ‘439 patent.
Claim 18 of the instant application is fully anticipated by claim 21 of the ‘439 patent.
Claim 19 of the instant application is fully anticipated by claim 23 of the ‘439 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122